Title: To Thomas Jefferson from André Limozin, 7 September 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 7 Sep. 1787. Acknowledges letters of 31 Aug. and 2 Sep; asks permission to send the boxes of books for Richmond and Williamsburg to Philadelphia because the freight would be less than to ship to New York; is sorry the second letter did not arrive in time to carry out the instructions therein; the one large and three small boxes from New York and the box from Philadelphia had all been forwarded by wagon at the rate of 4₶ per 100; asks TJ to inform Luzerne that a pipe of Madeira wine which arrived for his account from Philadelphia has been forwarded by water.
